Title: From Thomas Jefferson to Meriwether Jones, 19 October 1804
From: Jefferson, Thomas
To: Jones, Meriwether


               
                  
                     Dear Sir
                  
                  Washington Oct. 19. 04.
               
               I recieved last night your favor of the 15th. I have but a single copy of the pamphlet you ask for, and that is bound up in a volume of pamphlets of the same year and making one of a long suite of volumes of the same nature I mention this to impress you with the value I set on the volume as part of the history of the times, and to justify a request of attention in the use and return of it. it happens that mr Duval sets out this afternoon for Richmond & furnishes an opportunity of conveying it to you. it should be noted in the republication that the title, the motto and the preface were of the editors, and, with the piece itself, were printed without my knolege. I had drawn the paper at home, sat out for the convention; was taken ill on the road, & sent on the paper to Peyton Randolph moderator of the convention. it was laid by him on the table of the convention for the perusal of the members, and by them justly deemed ahead of the sentiments of the times: but some of them deemed it useful to publish it, & they affixed the title, epigraph & preface. I was informed by parson Hurt who was in England when it arrived there, that it ran through several editions there. as to the humble petition to the king in 1775. which I have been charged with drawing & signing, every body knows it was drawn by mr Dickinson, & the journals shew it was reported to congress some days before I took my seat there. the opposition to it was almost universal, and we let it pass at last merely because those who advocated it declared that if the king should not answer it satisfactorily they would then go all lengths with us. to produce this unanimity we let it pass, and we all signed it, because the king would not recieve a paper from the President of Congress. Accept my friendly salutations & assurances of great esteem.
               
                  
                     Th: Jefferson
                  
               
            